DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 objected to because of the following informalities:
Claim 24, lines 3-4 includes “<<Spring-cam based passive roll-back brake when seat up>>”, Examiner is unsure whether this is part of the claim or a note by Applicant inadvertently left in the final draft.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the transverse plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the transverse plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
28 recites the limitation "the transverse plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (U.S. Patent No. 8,590,920).
Regarding claim 1, Masaki discloses: A wheelchair including a wheelchair lift assembly (Masaki: Abstract) configured to assist an individual sitting into and/or rising from a wheelchair (Masaki: col. 2, lines 12-15), comprising: 
a frame (Masaki: Fig. 1, elements 11-12; side frames) providing a seat surface (Masaki: Fig. 1, element 20; seat) configured for supporting a seated individual (Masaki: col. 6, lines 44-47); 
a first and second attached to the frame at left and right transversely opposed sides of the seat surface supporting the frame and positioned for rotation by the seated individual wheel (Masaki: Fig. 1, elements 11a, 12a; rear wheels); 

a brake (Masaki: Fig. 19, element 50/60; Examiner in the spec the brake element of Fig. 19 is labeled as element 50, however, in the drawing it is labeled as element 60) having a lock state engaging with the first and second wheel to block rotation of the first and second wheel with respect to the frame (Masaki: Fig. 19B) and an unlock state disengaging with the first and second wheel to allow rotation of the first and second wheel with respect to the frame (Masaki: Fig. 19A); and 
a brake linkage (Masaki: Fig. 19, elements 51, 53, 54, 55; mounting part, expansion spring, brake wire, brake lever) communicating between the lift assembly and the brake to move the brake from the unlock state to the lock state when the seat surface moves from the lowered position to the elevated position (Masaki: col. 13, lines 34-51).
Regarding claim 6, Masaki discloses: wherein the frame provides hinging members allowing the frame to fold to bring the first and second wheels together with the separation distance less than a width of the seat surface (Masaki: Figs. 10-12; col. 11, lines 4-28).
Regarding claims 7 and 26: Masaki discloses: comprising a manually activated secondary brake to block rotation of the first and second wheel with respect to the frame independent of the brake being in the lock state or unlock state (Masaki: col. 6, lines 52-58).
Regarding claim 20: Masaki discloses: A wheelchair seat lift kit (Masaki: Abstract) configured to assist an individual sitting into and/or rising from a wheelchair (Masaki: col. 2, lines 12-15), comprising: 
a seat surface (Masaki: Fig. 1, element 20; seat) configured for supporting a seated individual (Masaki: col. 6, lines 44-47); 
a lift assembly (Masaki: Fig. 7) configured to be positioned between the seat surface and a frame (Masaki: Fig. 1, elements 11-12; side frames) of the wheelchair (Masaki: col. 6, lines 62-67) to urge the seat surface upward from a lowered position when supporting the seated individual during use to an elevated position with respect to the frame assisting the individual during ingress or egress to or from the wheelchair (Masaki: col. 8, lines 9-17), the lift assembly comprising a first portion configured to be mounted to the frame (Masaki: Fig. 7, element 28b; rotating members), a second portion mounted to the seating surface (Masaki: Fig. 3, elements 21c, 22c, 23c, 24c; flange); a {01414557.DOCX / }{01414557.DOCX / }32mechanical lift linkage extending from the first portion to the second portion (Masaki: Fig, 7, element 27b; ), and an actuator extending from the first portion to the second portion (Masaki: Figs. 2, 7, element 30; spring member; col. 8, lines 3-8); 
a brake (Masaki: Fig. 19, element 50/60; Examiner in the spec the brake element of Fig. 19 is labeled as element 50, however, in the drawing it is labeled as element 60) having a lock state engaging with a first and second wheel of the wheelchair to block rotation of the first and second wheel with respect to the frame (Masaki: Fig. 19B) and an unlock state disengaging with 
a brake linkage (Masaki: Fig. 19, elements 51, 53, 54, 55; mounting part, expansion spring, brake wire, brake lever) communicating between the lift assembly and the brake to move the brake from the unlock state to the lock state when the seat surface moves from the lowered position to the elevated position (Masaki: col. 13, lines 34-51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-3, 8-10, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Ikegami et al. (U.S. Patent App. Pub. No. 2005/0000755; hereinafter Ikegami).
Regarding claim 2 and 21, Masaki does not teach: wherein the brake in the lock state blocks rotation of the first and second wheel with respect to the frame only against movement of the wheelchair backwards.
However, in the same field of endeavor, Ikegami teaches: wherein the brake in the lock state blocks rotation of the first and second wheel with respect to the frame only against movement of the wheelchair backwards (Ikegami: para. 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed my Masaki with the brake apparatus as disclosed by Ikegami. One of ordinary skill in the art would have been motivated to make this modification in order to provide a brake system which has excellent general performance and handiness, while being cheap to fabricate and allowing for multiple modes of operation (Ikegami: paras. 27-28, 31).
Regarding claim 3, Masaki does not teach: wherein the brake also blocks forward movement of the wheelchair when in the locked state.
However, in the same field of endeavor, Ikegami teaches: wherein the brake also blocks forward movement of the wheelchair when in the locked state (Ikegami: para. 160).
Regarding claim 8 and 24, Masaki does not teach: wherein the brake comprises a first spring loaded cam configured to rotatably engage one of the first and second wheels to block backwards movement of the wheelchair when the brake is in the lock state.
However, in the same field of endeavor, Ikegami teaches: wherein the brake comprises a first spring loaded cam (Ikegami: Fig. 3, elements 1008, 1007; operating cam, return spring) configured to rotatably engage one of the first and second wheels to block backwards movement of the wheelchair when the brake is in the lock state (Ikegami: para. 148, 151, 161; Examiner note: the cam 1008 engages the wheel through lock show 1006 and brake drum 1003).
Regarding claim 9 and 25, Masaki teaches: wherein the brake linkage exerts a force on {the brake} to overcome a spring force and disengage {the brake} from one of the first and second wheels when the seat surface is in the lowered position (Masaki: col. 13, lines 34-51).
However, Masaki does not teach:
the first spring loaded cam.
However, in the same field of endeavor, Ikegami teaches:
the first spring loaded cam (Ikegami: Fig. 3, element 1008; operating cam).
Regarding claim 10, Masaki teaches: wherein the brake linkage comprises a bowden cable having a first end affixed to {the brake} and a second end affixed to the mechanical lift linkage of the lift assembly (Masaki: col. 13, lines 24-28), and wherein movement of the seat surface into the lowered position pivots the mechanical lift linkage of the lift assembly to generate a tension in the bowden cable to overcome the spring force and disengage {the brake}.
However, Masaki does not teach:
the first spring loaded cam.
However, in the same field of endeavor, Ikegami teaches:
.
Allowable Subject Matter
Claims 4-5, 11-19, 22-23, 27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16-17 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ooyama (U.S. Patent No. 9,693,914) discloses a wheelchair which prohibits the rear wheel from rotating when the seat is moved to a raised position.
Ooyama (U.S. Patent App. Pub. No. 2012/0241265) discloses a wheelchair with a coupling link between an up-down mechanism and a brake mechanism.
Bayomy et al. (U.S. Patent App. Pub. No. 2008/0133089) discloses a wheelchair with a height adjustment where the brakes can lock when the seat is in an elevated position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            
/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611